Title: To Alexander Hamilton from George Washington, 17 September 1792
From: Washington, George
To: Hamilton, Alexander



(Private)
My dear Sir,
Mount Vernon Sepr 17th: 1792

Your private letter of the 11th, accompanying an Official one of the 9th. came safe—as did your other private letter of the 9th. I feel myself obliged by the observations contained in the first, respecting the Proclamation.
As the former Proclamations, on similar occasions, have been Countersigned by the Secretary of State, I have, for that reason, and for another which has some weight in my mind, thought it best not to depart, in this instance, from the Precedent that has been set; and therefore, as it cannot (unless unforeseen delays happen) be with-held from you more than six days longer than if it had been returned by this days Post, I dispatched by Express the Proclamation to Mr Jefferson for the purpose above-mentioned.
I have no doubt but that the Proclamation will undergo many strictures—and, as the effect proposed may not be answered by it; it will be necessary to look forward in time to ulterior arrangements—and here, not only the Constitution & Laws must strictly govern—but the employing of the Regular Troops avoided, if it be possible to effect order without their aid; otherwise, there would be a cry at once “The cat is let out; We now see for what purpose an Army was raised.” Yet, if no other means will effectually answer, and the Constitution & Laws will authorise these, they must be used, in the dernier resort.
If you remain in opinion that it would be advisable for the President to transmit the Proclamation to the Governors of North & South Carolina—and the Governor of Pennsylvania, I pray you to draught such letters to them, to be forwarded from hence (with the Proclamations which must also be sent to me) as you may think best calculated to produce the effect proposed. I am always
Your Affectionate
Go: Washington
Alexr. Hamilton Esqr.
